

117 SRES 302 IS: Congratulating and honoring Argonne National Laboratory on 75 years of scientific excellence.
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 302IN THE SENATE OF THE UNITED STATESJuly 14, 2021Ms. Duckworth (for herself and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONCongratulating and honoring Argonne National Laboratory on 75 years of scientific excellence.Whereas, in 2021, Argonne National Laboratory celebrates the 75th anniversary of the date on which the Laboratory was chartered on July 1, 1946;Whereas Argonne National Laboratory accelerates science and technology by empowering pivotal discoveries, supporting innovative collaborations, and managing powerful facilities and tools, all of which help drive the prosperity and security of the United States;Whereas Argonne National Laboratory pioneered the peaceful use of nuclear energy starting in 1942, revolutionized medical diagnostic tools with the first ultrasound in 1957, designed safer energy sources, such as the Integral Fast Reactor in 1982, and drove electric vehicle development with the nickel-manganese-cobalt oxide cathode battery in 2001;Whereas Argonne National Laboratory manages for the Department of Energy 5 Office of Science user facilities and 1 Office of Nuclear Energy facility, serving approximately 6,700 researchers from across the country and around the world;Whereas development of advanced energy storage technology at Argonne National Laboratory will assist the United States in achieving the goal of a carbon-neutral economy by 2050;Whereas Argonne National Laboratory will help maintain the scientific leadership of the United States with the upgrade of the Advanced Photon Source and installation of the Aurora exascale supercomputer;Whereas research of quantum information science at Argonne National Laboratory will increase communication advancements and create new economic and national security opportunities;Whereas domestic and international industry come to Argonne National Laboratory to collaborate with its diverse, world-class community of talent on cutting-edge science and technology;Whereas over 475 students annually pursue science, technology, engineering, and mathematics internships at Argonne National Laboratory, contributing to the next generation of scientists and engineers for the United States; andWhereas Argonne National Laboratory has a distinguished legacy of discovery upon which it continues to build future innovations: Now, therefore, be itThat the Senate—(1)congratulates and honors Argonne National Laboratory on the 75th anniversary of its charter; and(2)wishes the Argonne National Laboratory continued success in helping the people of the United States unlock new scientific and technological frontiers that secure its energy future. 